                                          Case 5:20-cv-00701-SVK Document 13 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-00701-SVK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE
                                   9             v.                                         DISMISSAL
                                  10     ALBERT JOHN WITT, JR.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 31, 2020, Plaintiff filed a motion for administrative relief requesting an

                                  14   extension of time to complete service on Defendant. Dkt. 9. The Court granted the motion,

                                  15   extending the deadline to complete service upon Defendant to June 29, 2020. Dkt. 10. As of the

                                  16   date of this Order, Plaintiff has not submitted a proof of service showing that Defendant has been

                                  17   served. Accordingly, Plaintiff shall appear on October 27, 2020 at 1:30 p.m. and show cause, if

                                  18   any, why the case should not be dismissed. Additionally, Plaintiff shall file a statement in

                                  19   response to this Order no later than October 20, 2020, explaining why the case should not be

                                  20   dismissed for failure to prosecute.

                                  21          SO ORDERED.

                                  22   Dated: September 30, 2020

                                  23

                                  24
                                                                                                    SUSAN VAN KEULEN
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
